DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grady (US 6,979,779).
Regarding claim 1, Grady discloses  an electrical connection assembly (see figure 17b) comprising: an electrical box (240) including a housing having an internal surface defining an internal volume of the housing (see figure 17a, 17b); an electrical connector (244a,244b) positioned outside the internal volume of the housing (see figures 17a-17b) and fixed to the housing with a fastener (218a, 252a; see figures 17a-17b); the housing  (see figure 17a) including an aperture (28)  having an opening defining an insertion path extending from a location external to the housing (see figure 16a) along a frame of the electrical connector (244a,244b)  to a location within the internal volume of the housing (see figure 17b); and a disc (knockouts) mechanically secured to the housing relative to the opening to obstruct the insertion path (see figure 16a; column 1 lines 27-29).
	Regarding claim 2, Grady discloses the electrical connection assembly (see figure 17b), including a retainer (248a) coupled to the frame of the electrical connector (244a) the retainer (248a) at least partially circumscribing the insertion path (see figure 1).
Regarding claim 7, Grady discloses the electrical connection assembly (see figure 17b), wherein the electrical connector (see figure 1) is formed from a sheet of material (see figure 1).
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (US 6,979,779) in view of Auray et al (US 7,358,448; hereinafter Auray).
Regarding claim 3, Grady discloses the claimed invention except for the electrical connection assembly including a bushing positioned at least partially within the retainer and circumscribing the insertion path, the bushing being manufactured from an electrical insulating material.  Auray teaches an electrical connection assembly connection (80; see figure 44) including a bushing (84) manufactured from an electrical insulation material (plastic) positioned at least partially within a retainer (81) and circumscribing an insertion path (see figure 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Grady’s connection assembly with a bushing manufactured from an electrical insulation material positioned at least partially within the retainer and circumscribing the insertion path as taught by Auray to provide means for protecting the wires that extend beyond the electrical connector. 
Regarding claim 4, the modified Grady discloses the electrical connection assembly (see figure 1), wherein the bushing (as taught by Auray) is slidable along the insertion path from a first end of the retainer to a second end of the retainer (see figure 44).

Allowable Subject Matter
4.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 5 and 6 is:
Regarding claims 5 and 6, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical connection assembly, including a support bracket having a first end and a second end, wherein the second end is fixed to at least one of the electrical connector and the electrical box, and wherein the first end extends cantilever from the electrical connector in a direction away from the electrical box.
This limitation is found in claims 5 and 6, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

November 6, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848